Citation Nr: 1644416	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  14-21 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for residuals of malaria.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from January 1949 to January 1952, including service in Korea.  His decorations include the Purple Heart, Bronze Star Medal, Korean Service Medal with 5 Bronze Stars, Republic of Korea Presidential Unit Citation, and Silver Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania.

The Veteran was scheduled to appear for a videoconference hearing before a Veterans Law Judge in August 2015.  The Veteran did not appear for the hearing, nor did his representative ask to reschedule the hearing in subsequent argument to the Board.  See September 2016 Appellant's Post-Remand Brief.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

In November 2015, the Board remanded this case for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In January 2016, the Veteran failed, without good cause, to appear for his scheduled examination that was necessary to decide his claim for a compensable rating for residuals of malaria.



CONCLUSION OF LAW

The claim for entitlement to a compensable rating for residuals of malaria is denied as a matter of law.  38 C.F.R. § 3.655(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Requirements

VA regulations provide that when a claimant fails to report for a necessary medical examination in conjunction with a claim for an increased rating, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).

Analysis

In November 2015, the Board remanded the case in order to afford the Veteran a VA examination, including laboratory studies, to determine whether he has current residuals of malaria.  In December 2015, the Appeals Management Center (AMC) requested that an examination of the Veteran be scheduled.  In January 2016, the Veteran's daughter called to cancel the examination, noting that he did not wish to pursue his appeal any further.  A January 2016 VA Form 21-4138 indicates that the Veteran did not want to have additional testing.  In addition, the Veteran's representative did not indicate in the September 2016 post-remand brief that the Veteran wanted to reschedule the examination.

As explained to the Veteran in the November 2015 Board remand, the examination was necessary to obtain laboratory studies to determine whether he has current residuals of malaria confirmed by the presence of malarial parasites.  See 38 C.F.R. § 4.88b, Diagnostic Code 6304.  A July 2013 malaria blood smear did not confirm the presence of malarial parasites.

The March 2016 Supplemental Statement of the Case informed the Veteran of the finding that he had failed without good cause to report for the examination and provided him with the provisions of 38 C.F.R. § 3.655.

In light of the fact that the Veteran, without good cause, failed to report for a necessary examination in conjunction with his claim for increase, the claim must be denied.  38 C.F.R. § 3.655(b).


ORDER

Entitlement to a compensable rating for residuals of malaria is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


